MARTIN, Circuit Judge.
The decision of the National Labor Relations Board in this case is supported by substantial evidence; but in our judgment Paragraph 1 (b) of its order is too broad to conform to the limitations expressed and applied in May Department Stores Co. v. National Labor Relations Board, 66 S.Ct. 203. Compare National Labor Relations Board v. Express Publishing Co., 312 U.S. 426, 61 S.Ct. 693, 85 L.Ed. 930.
Accordingly, Paragraph 1(b) of the order of the Board will be amended by dedetiug the following words at the end of the paragraph: “to bargain collectively through representatives of cheir own choosing, and to engage m concerted activities, for the purpose of collective bargaining or other mutual aid or protection as guaranteed in Section 7 of the Act [29 U.S.C.A. § 157].” A period will be substituted for the comma immediately preceding the deleted wordst of the paragraph. See National Labor Relations Board v. Federal Engineering Company, Inc., et al., 6 Cir., 153 F.2d 233.
With the specified modification, the order of the National Labor Relations Board is directed to be enforced.